Citation Nr: 1511905	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  11-00 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a neck disability.  

3.  Entitlement to service connection for a right shoulder disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk



INTRODUCTION

The Veteran served on active duty service from June 1987 to October 1987 as well as service with the Army National Guard and Reserve.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied the above claimed benefits.  The Houston RO maintains jurisdiction in this claim.  

The Veteran requested a Board hearing in August 2011.  In January 2015, he was sent a letter to his current address on file informing him of a Board hearing scheduled for February 2015.  However, he did not appear and has not submitted a statement of good cause or a request to reschedule.  Therefore, his request for a hearing is considered withdrawn.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of service connection for a right shoulder disability and a neck disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Chronic tinnitus was first demonstrated long after service and is not etiologically related to service.    




CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159(b) (2014).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in January 2010 that informed him of his duty and VA's duty for obtaining evidence as well as the evidence needed to substantiate his claim for service connection.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  He was also notified of all elements of the service connection, including the disability-rating and effective-date elements of the claim.  

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  All available service treatment records have been obtained.  Records of private treatment identified by the Veteran have been obtained and he has not identified any other outstanding treatment records.  The Board notes that while there may be outstanding Social Security Administration disability records, those records involve orthopedic disabilities.  There is no indication that the records are at all relevant to the claim for service connection for tinnitus and the Veteran has not alleged any connection between tinnitus and any orthopedic disability.  

The Veteran has not been provided with a VA examination or opinion and the Board finds that an examination or opinion is not warranted.  Service treatment records are negative for any hearing or ear-related complaints, the Veteran denied ear nose and throat trouble in November 1986 and February 1991 service treatment records, and the first evidence of tinnitus of record is dated in a May 2009 private treatment record, more than 21 years post-discharge from active duty and 15 years post-discharge from Reserve service.  Moreover, the Veteran himself has not stated when or how he incurred tinnitus, other than noting the onset in 1987 on his December 2009 application for benefits.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diseases of the central nervous system, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran filed the current claim for service connection in December 2009 and noted in the application for benefits that tinnitus began in 1987.  He had active duty from June to October 1987 and was discharged from Reserve service in November 1994.  

However, service treatment records are negative for any complaints, treatment, or diagnoses of hearing or ear-related symptoms or disabilities.  In fact, he specifically denied ear, nose, and throat trouble in November 1986 and February 1991 reports of medical history and a February 1991 examination, conducted after the alleged onset of tinnitus, found his ears to be normal.  

The first evidence suggesting the presence of tinnitus is a May 2009 private treatment record from his primary care provider, in which he was noted to have complained of ringing in his ears.  However, this record, dated more than 21 years post-discharge from active duty and 15 years after discharge from Reserve service, does not include any information regarding the onset of the tinnitus symptoms.  

In fact, other than writing "1987" on the application for service connection benefits in the box designated for when the disability began, the Veteran has not submitted any evidence or statements regarding the onset of his disability.  This is true despite the fact that he has submitted multiple statements discussing when and how he incurred the other disabilities involved in his service connection claim.  Moreover, as noted above, the Veteran specifically denied ear, nose, and throat trouble in February 1991 and an examination at that time found the ears to be normal.  The Board finds the statements made at the medical examination during service to be far more probative than the Veteran alleging onset in 1987 on his application for benefits.  

There are two lay statements of record from two people who know the Veteran; however, each statement only indicates that the Veteran has complained about ringing in his ears "from time to time" and indicate their belief that tinnitus was causing the Veteran's headaches.  The statements do not indicate whether they have any knowledge as to the onset or etiology of the Veteran's tinnitus.  The statement from MG, received in February 2010 without any date on the statement, indicated that she had known the Veteran for nine, going on 10 years.  This would mean she met the Veteran at least 12 years post-discharge from active duty and at least six years post-discharge from Reserve service.   

Given the lack of medical and lay evidence in support of the claim, including the absence of medical evidence demonstrating the onset of tinnitus in the service treatment records, that the Veteran denied ear, nose, and throat trouble in 1991, and that he hasn't provided any details regarding the onset other than the year he alleges it began, the evidence is against a finding of a nexus between the Veteran's current tinnitus and service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for tinnitus is denied.  




REMAND

The file contains a December 2007 Social Security Administration (SSA) disability determination in which the Veteran was awarded disability benefits.  In the decision, medical evidence specifically addressing the right shoulder as well as orthopedic examination and/or treatment of the spine were noted.  Unfortunately, the file does not contain the medical evidence relied upon in this decision.  

The United States Court of Appeals for Veterans Claims (Court) has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  As the medical records associated with the December 2007 decision have not yet been associated with the claims file, a remand is necessary to obtain these records.  Cf. Golz v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010) (VA is required only to obtain SSA records when they may be relevant to the claim).  

If the evidence received suggests a possible connection between a neck or shoulder disability and service, a VA examination should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from SSA the records pertinent to the Veteran's claim for disability benefits as well as the medical records relied upon concerning that claim.

2.  If evidence is obtained which suggests a possible link between a neck or right shoulder disability and service, obtain a VA examination to obtain an opinion as to whether the neck or right shoulder disability is etiologically related to service and whether the two disabilities are proximately related to each other.  

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


